Citation Nr: 0530837	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-09 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals, fracture of right ring finger.  


REPRESENTATION

Appellant represented by:	 Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1967 to 
August 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at Board hearings in January 2004 and October 2005.  
In June 2004 this case was remanded by the Board for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was afforded a VA examination in October 2004.  
The diagnosis was right ulnar neuropathy with compression at 
elbow.  The examiner commented that this was a common 
neuropathy and was not related to the orthopedic deformity of 
the service-connected right ring finger.  Nevertheless, the 
VA examination did not include a discussion of functional 
impairment resulting from the veteran's service-connected 
right ring finger.  Under the circumstances of this case, 
another VA examination is warranted to determine all 
disorders associated with the veteran's service-connected 
right ring finger.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected right ring 
finger.  It is imperative that the claims 
file be reviewed by the examiner in 
connection with the examination.  The 
examination should include a detailed 
description of all impairments associated 
with the veteran's right ring finger, 
including the nature and etiology of 
these disorders.  The examiner should 
also comment on the following:

a)  Whether there is flexor 
contraction of the right ring 
finger, atrophy, loss of extension;

b)  Whether there is any incomplete 
paralysis affecting the right ring 
finger, and if so the examiner 
should state whether it is mild, 
moderate or severe;

c)  The effect the veteran's right 
ulnar neuropathy has on his service-
connected right ring finger and vice 
versa; 

d)  The effect the service-connected 
right ring finger has on the 
veteran's ability to be gainfully 
employed, taking under consideration 
the veteran's background.  

The examiner should provide a detailed 
rationale for all opinions furnished.  

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


